       Case 7:21-cr-00113-PMH Document 11 Filed 02/26/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                    -X


 UNITED STATES OF AMERICA,                                       CONSENT TO PROCEED BY
                                                                 VIDEO OR TELE CONFERENCE
                      -against-


Jamaul Aziz,                                                     7:21-cr-113 [ )
                      Defendants).
                                                    -X


Defendant Jfamaul Aziz hereby voluntarily consents to participate in the following proceeding
via ^ videoconferencing or ^ teleconferenclng:


D Initial Appearance Before a Judicial Officer


       Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
       Indictment Form)


D Guilty Plea/Change of Plea Hearing

D Bail/Detention Hearing


0 Conference Before a Judicial Officer - Assignment of Counsel




 /s/ Jamaul Aziz
Defendant's Signature                              D/ff^dant's CQffhsel's Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

 Jamaul Aziz                                         Jason Ser
Print Defendant's Name                             Print Counsel's Name




This Rroceed^ng was conducted by reliable video ^r telephon^-e^rrf^ren<yBg-:fechnology^

            1^\
Date                                                      )Tstrict Judge/y:S. Magisttt-ate Judge
